Citation Nr: 1048010	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-28 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a chronic right ankle 
disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from July 1962 to January 1964.
 
This matter comes before the Board of Veterans' Appeal (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida.  

In September 2009, the Veteran testified before the undersigned 
during a travel board hearing.  A copy of the proceeding has been 
associated with the claims file.  

In November 2009, the Board remanded this matter for further 
evidentiary development.  Specifically, the Board directed the RO 
to request service treatment records from Fort Clayton, Canal 
Zone Army medical facility for any documentation of the Vet's 
September 1963 right ankle injury.  The records were requested 
and obtained.  As such, the Board finds that the RO has 
substantially complied with the Board remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  The matter now returns for 
appellate review.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran does not 
have a current right ankle disability.  


CONCLUSION OF LAW

The Veteran does not have a right ankle disability which was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.	 Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.
Prior to initial adjudication of the Veteran's claim, a letter 
dated in August 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2010); Quartuccio, 16 Vet. App. at 187.  

The Board also concludes VA's duty to assist has been satisfied.  
Following the November 2009, all of the Veteran's service 
treatment records and VA medical records are in the file.  
Private medical records identified by the Veteran have been 
obtained, to the extent possible.  Records related to the 
Veteran's Social Security Administration (SSA) disability 
benefits have also been associated with the claims file.  The 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  Veteran was afforded a 
November 2006  VA medical examination to determine the diagnosis 
of the Veteran's ankle disorders and whether any ankle disorder 
can be directly attributed to service.  The Board has reviewed 
the examination report and determines that the VA opinion is more 
than adequate, as it is predicated on a full reading of medical 
records in the Veteran's claims file.  As will be discussed 
below, the examiner did not review the claims file, but the 
examiner provided a thorough examination and listened to the 
Veteran's contentions and medical history.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007). 
 There is no error or issue that precludes the Board from 
addressing the merits of this appeal.

II.	 Service Connection

The Veteran asserts that his right ankle disorder we caused by an 
in-service injury.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).
 
Post-service medical record do not show treatment for a or 
diagnosis of a right ankle disability or any other disability 
affecting the Veteran's right leg.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation. 38 U.S.C.A. § 1110, 1131; see also Degmetich v. 
Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disability for VA compensation purposes cannot be 
considered arbitrary).  

The Veteran contends that he suffered an injury to his right 
ankle while in-service.  He testified during his Board hearing 
that he sustained right lower extremity puncture wounds and a 
right ankle fracture when he was spiked by another member of his 
relay team while running track in September 1963 during active 
service.  He stated that he had been hospitalized for treatment 
of right ankle fracture at the Fort Clayton, the Canal Zone Army 
medical facility during active service.  The Veteran recalled 
that he had been treated for his right ankle complaints following 
service separation at Bellevue Hospital in New York.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  Competent medical evidence is not necessarily 
required when the determinative issue involves either medical 
etiology or a medical diagnosis.  Id. at 1376-77; see also Barr 
v. Nicholson, 21 Vet App 303 (2007)(lay testimony is competent to 
establish the presence of varicose veins); Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or 
a dislocated shoulder, rheumatic fever is not a condition capable 
of lay diagnosis); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  The Veteran is competent to report symptoms related to 
his ankle.  

But unlike the varicose veins in Barr or dislocated shoulder in 
Jandreau, an ankle fracture is not a condition capable of lay 
diagnosis, much less the type of condition that can be causally 
related to military service by lay testimony.  Davidson, 581 F.3d 
1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  As such, 
the Veteran is not competent to proffer a diagnosis or provide an 
opinion as to the etiology of a right ankle disability.   

Turning to the medical evidence, the Veteran's service treatment 
records indicate that he twisted his right ankle and sustained a 
right ankle and foot sprain in September 1963.  He also sustained 
a left lateral malleolus laceration and a left distal fibular 
fracture in November 1963 while practicing for a track meet.  
Following the November 2009 remand, service treatment records 
from Fort Clayton Army medical facility show treatment for a 
fracture of distal fibula of the left foot.  The service 
documentation of record does not reflect hospitalization or other 
in-service treatment for a September 1963 right ankle 
fracture.    

Despite the Veteran's contentions, post-service medical records 
are silent for any complaints of or treatment for any ankle 
disorder.  Nevertheless, the Veteran was afforded a VA 
examination in November 2006.  As provided above, the examiner 
indicated that the Veteran's claims file was not available to the 
examiner.  However, he had access to and reviewed the VA medical 
records.  The examiner also appears to have reviewed his service 
treatment records as he indicated that Veteran's in-service left 
ankle fracture.  The examiner took the Veteran's medical history 
and indicated that the Veteran claimed that his right ankle pain 
and decreased range of motion was related to his left distal 
tibia fracture in 1963.  Three views of the left ankle 
demonstrated no evidence of fracture, dislocation, or soft tissue 
swelling.  There was no radiographic evidence of arthritis.  The 
examiner saw no traumatic changes of the distal left fibula or a 
heel spur, and the base of the fifth metatarsal bone was normal. 
The examiner diagnosed the Veteran with a normal right ankle and 
no objective findings of old traumatic changes of the distal left 
fibula per x-rays dated in November 2006.  

Furthermore, the Board finds that the Veteran's statements 
regarding the continuity of his symptoms are contradicted by the 
absence of any complaints of a right ankle disability after he 
was initially treated for his right ankle sprain in service.  
Further, post-service medical records provide that he did not 
seek medical treatment for any complaints of right ankle pain for 
over 40 years after service discharge.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  The Board finds that the medical evidence outweighs 
the Veteran's statements regarding continuity of symptoms offered 
many years after service.  In sum, the Board accords the 
Veteran's arguments limited probative value.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Accordingly, the evidence of record weighs against a finding of 
service connection for a right ankle disability.  Specifically, 
post-service medical records do not reflect a diagnosis of any 
ankle disorders since service discharge nor do they show a nexus 
between any ankle problems and service.  The Veteran's complaints 
are also insufficient to establish an ankle disability given his 
lack of medical expertise.  Without any medical evidence of an 
ankle disability in service and currently, service connection 
cannot be granted.  See Degmetich, 104 F.3d at 1332.  

The Board finds that the preponderance of the evidence is against 
the Veteran's claim.  Consequently, the benefit-of-the- doubt 
rule does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. 49.  


ORDER

Entitlement to service connection for a right ankle disability is 
denied.  




____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


